Citation Nr: 1636980	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-02 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to May 2009.  Among other awards, the Veteran received the Army Commendation Medal, National Defense Service Medal with Bronze Star, and Global War on Terrorism Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

Pursuant to the Veteran's request, a hearing was scheduled for September 2012 and then rescheduled for January 2013.  He did not appear then.  He also did not appear when it once again was rescheduled for June 2013.  The request thus is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2016).

In April 2014, the Board, in pertinent part, remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran does not have a current diagnosis of bilateral hearing loss that comports with VA's definition of a hearing loss disability.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in conjunction with the Benefits at Discharge Program and receipt of such notice was confirmed in a March 2009 pre-discharge notice response, prior to the initial adjudication of the Veteran's claim in July 2009.

The Board also concludes that the duty to assist has been satisfied as all pertinent service treatment records and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in March 2009 and May 2015.  

In the April 2014 Board remand, the Board noted that the record demonstrates that the Veteran had received post-service treatment at a military base and that the Veteran should be afforded an opportunity to provide any outstanding treatment records or provide VA with information sufficient to obtain those records.  That request was made to the Veteran, in compliance with the Board remand, in a January 2015 VA correspondence, which also enclosed a VA Form 21-2142 (Authorization to Disclose Information to VA) and a VA Form 21-2142a (General Release for Medical Provider Information to VA).  To date, the Veteran has not responded with any additional evidence, to include a completed copy of the release forms.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Service Connection

The Veteran contends that his bilateral hearing loss is the result of exposure to hazardous noise during active duty service, while performing his duties as a pilot, test pilot, or maintenance officer for 22 years.  See April 2010 Notice of Disagreement.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system include sensorineural hearing loss.  See Fountain v. McDonald, 27 Vet. App. 258 (2016).

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted and § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service. Hensley, 5 Vet. App. at 159.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Hensley, 5 Vet. App. at 159-60.

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was Pilot.  

Service treatment records (STRs) document that the Veteran had normal bilateral hearing for VA purposes throughout his active duty service.  Based on the Veteran's MOS, the Veteran was in a hearing conservation program and underwent regular hearing tests.  Those tests indicated that the Veteran was routinely exposed to hazardous noise.  See March 1988, March 1990, and February 1992 reference audiograms, Virtual VA, 3/4/2009, pg. 24, 34, 58.  The Veteran affirmatively denied ear, nose, or throat trouble, hearing loss, and recurrent ear infections.  See August 1982, February 1984, May 1985, March 1988, April 1989, April 1995, February 2001, February 2005, and February 2009 reports of medical history, Virtual VA, 3/4/2009, pg. 5, 32, 36, 46, 48, 52, 81, 97, 126.  Upon separation, the Veteran's audiometric testing results showed normal bilateral hearing for VA purposes.  See February 2009 hearing conservation data, Virtual VA, 3/4/2009, pg. 11.  

At a March 2009 pre-discharge VA audiological examination, the Veteran reported that his hearing loss has existed for the past five years, and it occurred due to his in-service duties as a pilot.  During service, he did use hearing protection.  He was not under any treatment for his condition.  No exposure to loud noise outside of military service was reported.  Puretone threshold testing results revealed in the right ear at 500, 1000, 2000, 3000, and 4000 Hz frequencies of 5, 0, 0, 15, and 25 dB, respectively.  Left ear testing results revealed at 500, 1000, 2000, 3000, and 4000 Hz frequencies of 10, 5, 0, 10, and 20 dB, respectively.  Speech discrimination scores were 96 percent in the right ear and 96 percent in the left ear.  Following the objective evaluation, the examiner found that the Veteran had no pathology to render a diagnosis.  Noting that the Veteran did not have hearing loss according to VA rating standards, the examiner found that his audiogram did show decreased high frequency hearing thresholds in both ears (50 dB at 6000 Hz and 65 dB at 8000 Hz).  

The Veteran submitted a January 2010 statement from his primary care provider (PCP), who had been treating him since November 2008.  Referring to the Veteran's yearly flight physical examinations from 1988 to 2009, the PCP found that the Veteran had progressive hearing loss.  The PCP noted that the Veteran had repeated and prolonged noise exposure from aircraft engines.  No current hearing tests were reported.  

In May 2015, the Veteran underwent a VA audiological examination.  Puretone threshold testing results revealed in the right ear at 500, 1000, 2000, 3000, and 4000 Hz frequencies of 10, 5, 5, 25, and 25 dB, respectively.  Left ear testing results revealed at 500, 1000, 2000, 3000, and 4000 Hz frequencies of 10, 5, 0, 20, and 20 dB, respectively.  Speech discrimination scores were 100 percent bilaterally.  Following the objective evaluation, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss in the frequency range of 6000 Hz or higher frequencies.  The examiner noted that the Veteran's service treatment records were not available for review, but referred to his review of the Veteran's 1988 audiogram, which showed normal hearing, and a 2014 audiogram, which showed high frequency hearing loss at 6000 Hz.  Finding that the Veteran had a permanent shift at 6000 Hz in both ears and that the Veteran was exposed to loud noise as a pilot, the examiner opined that it was at least as likely as not that his hearing loss was the result of noise exposure while on active duty.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence demonstrates that the Veteran does not have a current bilateral hearing loss diagnosis.  

Whether service connection is claimed on direct, presumptive, or any other bases, a necessary element for establishing such a claim is the existence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

In this case, the Veteran filed his original claim for service connection in March 2009 prior to his discharge.  The evidence does not indicate a diagnosis of hearing loss in his left or right ear for VA purposes at any time.  Notably, the Veteran has not sought any treatment for hearing problems since his discharge.  

The May 2015 VA examiner's diagnosis of bilateral sensorineural hearing loss was based on audiometric testing results at 6000 and 8000 Hz.  These frequencies are not considered when determining whether the Veteran has a hearing disability for VA purposes.  See 38 C.F.R. § 3.385.  Based on the findings associated with the frequencies of interest (500 to 4000 Hz), the May 2015 VA examination puretone threshold testing results were normal bilaterally and his speech discrimination scores were 100 percent bilaterally.  These results do not demonstrate any evidence of current bilateral hearing loss for VA purposes.  The Veteran did not present any medical evidence to dispute that finding.  

Although the Veteran is competent to describe his symptoms and the nature and extent of his in-service noise exposure, the Veteran does not have the requisite specialized knowledge or training to diagnosis hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's lay testimony as to whether he has such a diagnosis is not probative.

In summary, the preponderance of the evidence shows that the Veteran does not have a current diagnosis of bilateral hearing loss for VA purposes.  Therefore, the benefit-of-the-doubt rule does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


